DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/463,540, attorney docket 087268-US-PA-1 which has a claimed effective filing date of 8/31/2021, is a division of 16/654,009, filed 10/16/2019, now U.S. Patent #11177247, claims foreign priority to Taiwan application 108119337, filed 06/04/2019; and is assigned to AU Optronics Corporation. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein another second light emitting diode element in the second light emitting diode elements is blocked by a first light emitting diode element in the first light emitting diode elements” as recited in claim 2 must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 2 recites “enabling a plurality of second light emitting diode elements to move towards the driving substrate so as to enable a second light emitting diode element in the second light emitting diode elements to be transferred on the second driving structure.
It is not clear what action is encompassed by the phrase “enabling a plurality of second light emitting diode elements to move towards the driving substrate”.  In addition, there is no support for “the second light emitting diode elements to be transferred on the second driving structure” which is interpreted to mean “to be transferred for one position to another position on the second driving structure.”
Claim 2 further recites, “wherein another second light emitting diode element in the second light emitting diode elements is blocked by a first light emitting diode element in the first light emitting diode elements.” It is not clear how the elements interfere. 
Claims 3 and 8 depend from claim 2 and carry the same defect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 102a2 as being anticipated by Chu et al. (U.S. 2019/0088196).

As for Claim 1,
Chu teaches in figures 2 and 3a, a manufacturing method of a display apparatus, comprising: 
providing a driving substrate (100) with a plurality of driving structures (pad array provides power to the LED devices through a driving circuit [0062]), 
wherein each of the driving structures comprises a first pad (104d), a second pad (104c), a third pad (102d) and a fourth pad (102e), the first pad and the second pad are arranged in a first direction (across the page), the third pad and the fourth pad are arranged in a second direction (up the page), and the first direction intersects with the second direction (they are substantially orthogonal);
and transferring a plurality of first light emitting diode elements to the driving substrate (shown in figs. 7a and 7b, [0121]), wherein the first light emitting diode elements are electrically connected to a plurality of first pads and a plurality of second pads of a plurality of first driving structures of the driving structures (shown in fig. 3a).

As for Claim 5,
Chu teaches the manufacturing method of the display apparatus according to claim 1, and Chu teaches that the first pad, the second pad, the third pad and the fourth pad are structurally separated. (pads are distinct metal patterns)

As for Claim 6,
Chu teaches the manufacturing method of the display apparatus according to claim 1, and teaches that the first pad and the third pad are structurally connected (though the substrate).

As for Claim 7,
Chu teaches the manufacturing method of the display apparatus according to claim 1, and Chu teaches that the second pad and the fourth pad are structurally connected. (though the substrate).

As for Claim 9,
Chu teaches the manufacturing method of the display apparatus according to claim 1, and in figure 3b teaches the first light emitting diode element comprises:
 a first type semiconductor layer (302b);
a second type semiconductor layer (302a);
an active layer (302e) arranged between the first type semiconductor layer and the second type semiconductor layer;
a first electrode (302c) electrically connected to the first type semiconductor layer;
and a second electrode (302d) electrically connected to the second type semiconductor layer, wherein the first electrode is arranged between the first type semiconductor layer and the first pad, and the second electrode is arranged between the second type semiconductor layer and the second pad. (shown in figure. [0039])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chu.

As for Claim 4,
Chu teaches the manufacturing method of the display apparatus according to claim 1, but does not teach that the first pad and the third pad have a same first potential, and the second pad and the fourth pad have a same second potential.
However, the assignment of power and ground to an LED is limited to two arrangements, and it would have been obvious to assign potentials to even and odd pad numbers to maintain a cohesive pattern across the device.  In addition, it would have been obvious to assign the same potential difference to each pad set to achieve consistent brightness across all the diodes.  One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Lin (U.S. 8,860,045).

As for Claim 10,
Chu teaches the manufacturing method of the display apparatus according to claim 1, and in figure 3b teaches the first light emitting diode element comprises:
 a first type semiconductor layer (302b);
a second type semiconductor layer (302a);
an active layer (302e) arranged between the first type semiconductor layer and the second type semiconductor layer;
a first electrode (302c) electrically connected to the first type semiconductor layer;
and a second electrode (302d) electrically connected to the second type semiconductor layer,
but does not teach that the first type semiconductor layer is arranged between the first electrode and the first pad, and the second type semiconductor layer is arranged between the second electrode and the second pad.
However, Lin teaches in figure 4 the first type semiconductor layer is arranged between the first electrode and the first pad, and the second type semiconductor layer is arranged between the second electrode and the second pad. 
It would have been obvious to one skilled in the art at the effective filing date of this application to attach LEDs with top electrodes because it allows attachment with adhesive at room temperature instead of a solder. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for Claim 11.
Chu teaches the manufacturing method of the display apparatus according to claim 1, and in figure 3b teaches the first light emitting diode element comprises:
 a first type semiconductor layer (302b);
a second type semiconductor layer (302a);
an active layer (302e) arranged between the first type semiconductor layer and the second type semiconductor layer;
a first electrode (302c) electrically connected to the first type semiconductor layer;
and a second electrode (302d) electrically connected to the second type semiconductor layer, 
but does not teach that the first type semiconductor layer is arranged between the first electrode and the first pad, and the second electrode is arranged between the second type semiconductor layer and the second pad.
However, Lin teaches in figure 5, that the first type semiconductor layer is arranged between the first electrode (132) and the first pad (120b), and the second electrode (134) is arranged between the second type semiconductor layer and the second pad (520) (figure 3 shows the semiconductor and active layers).
It would have been obvious to one skilled in the art at the effective filing date of this application attach the LEDs as shown in figure 5 of Lin because it allows a top emitting configuration with a metal back electrode. One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not teach or make obvious the method of claim 1 that includes attaching a second LED to third and fourth pads of a four pad driving structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893